DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.
Claims 1-20 are rejected.

Response to Amendment
Claims 1, 12 and 20 have been amended to incorporate the limitations of claim 8 (see claim amendments, filed September 16, 2021).  Thus, the previous rejection of claims 1-20 under 35 U.S.C. 103 as being unpatentable over Bueschken et al. (US 6,340,778 B1) alone or in view of Judge et al. (GB 4547859) and Takai et al. (US 6,291,717) and further in view of (Kramarz et al. (US 2011/0046420 A1) has been reworded slightly to address the amendments to these claims.

Response to Arguments
Claim Rejections - 35 USC § 103
Applicant's arguments filed September 16, 2021 have been fully considered but they are not persuasive. 

For at least the above reasons, the Examiner maintains that the instant claims 1-20 are unpatentable over Bueschken et al. (US 6,340,778 B1) alone or in view of Judge et al. (GB 4547859) and Takai et al. (US 6,291,717) and further in view of (Kramarz et al. (US 2011/0046420 A1).

Claim Objections
Claim 12 is objected to because of the following informalities:   Each claim begins with a capital letter and ends with a period (see MPEP 608.01(m).   Claim 12 ends with two periods.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the amendment, filed September 16, 2021, claim 1 was amended to incorporate the limitations of claim 8.  Thus, claim 8 does not further limit claim 1, since amended claim 1 now contains the limitations disclosed in claim 8.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bueschken et al. (US 6,340,778 B1) alone or in view of Judge et al. (GB 4547859) and .
Bueschken et al. disclose a method for producing mixed aldol products from products of hydroformylation reactions (see entire disclosure), the method comprises:
(A) mixing hydroformylation products comprising aldehydes with a catalyst inside a reactor to create a mixture, wherein the catalyst is sodium hydroxide (see column 3, lines 41-47; column 9, lines 10-51; column 11, lines 3-6; and claims 1, 5, 6 and 11) ;
(B) the increasing pressure in the reactor to a pressure greater than ambient pressure is inherently taught, since the aldol condensation is carried out at the autogenous pressure of the reactants at temperatures of 110°C (see the Examples).  
(C) agitating the mixture at a temperature in a range of between about 86 °F to about 392 °F, preferably between about 140°F to about 302°F, which encompasses the claimed about 200 °F to about 275 °F and about 190°F to about 240°F, to create a reacted mixture (see column 10, lines 8-11; column 11, lines 9-12; and claims 17 and 18);
(D)  cooling the reaction mixture to phase separate the reacted mixture into an organic phase and an aqueous phase, wherein the organic phase comprises crude reaction products and the aqueous phase comprises the catalyst (see column 10, lines 24-38; column 10, lines 43-52; column 11, lines 20-24; and column 12, lines 50-54);
(E)  removing at least a portion of spent catalyst from the reactor  (see column 10, lines 64-67 and column 11, lines 21-23)
(F)  mixing at least a portion of the spent catalyst with fresh catalyst  (see column 10, lines 64-67). 

 (H)  removing the crude reaction products out of the reactor, wherein the crude reaction products comprise mixed aldol products and unreacted hydroformylation reaction products (see column 10, lines 62-63; column 11, lines 20-24; Fig. 1; and Examples 2-14);
(I)  transferring the crude reaction products to a distillation tower (see column 10, lines 62-63);
(J)  distilling the crude reaction products until mixed aldol products are isolated (see column 10, lines 62-63; column 11, lines 23 and 24; and column 12, lines 53 and 54); 
(K)  removing the mixed aldol products (see Examples 7-14);
The hydroformylation products comprise some of the products disclosed in claims 2, 6, 7, 15 and 19 (see column 3, lines 48-53; column 9, lines 26-48; and Examples 7-14). 
The ratio of hydroformylation products to the catalyst overlaps with the claimed range of between about 10:1 to about 1:10, as disclosed in claims 3 and 16 (see the paragraphs bridging columns 6 and 7; column 11, lines 32-35; and claim 15).
The mixed aldol products have a flashpoint greater than 110°F  (see Examples 7-14).
The use of a phase transfer catalyst as disclosed in claim 9 may be used if desired (see column 8, lines 65-67).

Bueschken et al. fail to disclose:
(D)    cooling the reaction mixture in the reactor to phase separate the reacted mixture into an organic phase and an aqueous phase, wherein the reacted mixture is cooled to a temperature of about 150°F to about 175 °F (claim 1); or about 100°F to about 125°F (claim 12); or about 125°F to about 150°F (claim 20).
	Bueschken et al. do disclose that phase separation can be carried out in a wide temperature range. However, for energy reasons it is disadvantageous to employ a higher temperature than the liquid temperature at the reactor outlet. It is further disclosed that in order to achieve short separation times, excessively low temperatures are avoided (see column 10, lines 43-52).  Thus, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to cool the reaction mixture such that the temperature is lower than the liquid temperature at the reactor outlet, but not excessively low, since Bueschken et al. disclose that the use of excessively low temperatures will not allow for achievement of short separation times.  Thus, based upon the disclosure of Bueschken et al. the selection of a lower temperature within the claimed ranges of about 150°F to about 175 °F or about 100°F to about 125 °F or about 125°F to about 150 °F would have been obvious to one having skill in the art in the absence of a showing of an unexpected result.
Bueschken et al. fail to disclose:

However, it is disclosed that the spent catalyst is removed and along with a fresh catalyst solution (contains water) is recycled to the reactor (see column 8, lines 61-64; column 10, lines 53-67; column 11, line 27; and claims 7 and 12).  Thus, the skilled artisan would found it obvious to obtain the fresh catalyst solution from concentrated NaOH, which has been diluted with water, since a base dissolved in water is customarily employed as catalyst in the aldol reaction (see column 1, lines 21-25) and Bueschken et al. disclose using a catalyst having a concentration of the catalyst in the continuous phase from 0.1 to 15% by weight (see column 9, lines 16-18) and water is disclosed as a suitable solvent for the catalyst, which can include water from the aldol condensation reaction (see column 11, lines 27-53).
Bueschken et al. fail to disclose:
(J)   distilling the crude reaction products until mixed aldol products are isolated from the unreacted hydroformylation reaction products, wherein the distilling is performed with a vacuum of 24 inches to 28 inches of mercury.
Bueschken et al. disclose that because of their reactivity, unsaturated aldehydes are starting materials for the preparation of many organic compounds, which includes saturated aldehydes, carboxylic acids, or for use as a fragrance (see column 1, lines 11-20; column 9, line 58 to column 10, line 7).  Bueschken discloses that the product stream can, after separation, be purified by known methods, e.g. by distillation (see column 10, lines 62-63).  

	Judge et al. disclose a process for the preparation of unsaturated aldehydes by aldol condensation (see the entire disclosure).  It is disclosed to recover the product aldehyde by distillation using reduced pressure where necessary or desirable to facilitate recovery (see page 5, lines 43-45).
	Takai et al. disclose that for vacuum distillation reduced pressure is in the range of from 755 mmHg (29 inches of mercury) to 1 mmHg (0.04 inches of mercury), which encompasses the claimed range of 24 to 28 inches of mercury (see column 73, lines 46-52).
	One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to recover the product aldehydes of Bueschken et al. by carrying out the distillation under vacuum as disclosed by Judge et al., whenever necessary or desirable to facilitate recovery  and the skilled artisan would have further found it obvious that the reduced pressures are within the range of 755 mmHg (29 inches of mercury) to 1 mmHg (0.04 inches of mercury), as disclosed by Takai et al., since Takai et al. disclose that this is a suitable pressure range for separating aldehydes having high boiling points under vacuum distillation.
Bueschken et al. fail to disclose:

	One having ordinary skill in the art before the effective filing date of the claimed invention would have been further motivated to recover the product aldehydes of Bueschken et al. by carrying out the distillation under nitrogen sparging in order to prevent undesired side-reactions of the desired aldehyde products or to enhance recovery of the desired products.
Bueschken et al. fail to disclose, wherein the reactor is a batch reactor as disclosed in claim 4 and 17.
Kramarz et al. disclose a process for preparing mixed aldol products, wherein it is disclosed to carry out the aldol reaction in a continuous or batch reactor (see entire disclosure, in particular paragraph 0018).
One having ordinary skill in the art before the effective filing date of the claimed invention  would have found it obvious that the aldol reaction of Bueschken et al. could have also been carried out in a batch reactor, since Kramarz et al. disclose that both a continuous reactor and a batch reactor are suitable for carrying out an aldol reaction.  
Although Bueschken et al. disclose that the catalyst phase can contain a phase transfer agent, Bueschken et al. fail to disclose wherein the phase transfer catalyst is tetra butyl ammonium  bromide, tetra butyl ammonium hydrogen sulfate, or combination thereof, as disclosed in claim 10.
Kramarz et al. disclose a process for preparing mixed aldol products, wherein it is disclosed to use a water-soluble phase-transfer catalyst along with an alkali metal hydroxide catalyst (see paragraphs 0025 and 0028).   Water-soluble phase transfer 
Bueschken et al. fail to disclose:
recycling the unreacted hydroformylation products as disclosed in claims 12 and 20.
	Judge et al. disclose an aldol condensation process wherein the unreacted starting aldehydes are recovered and used in a subsequent run (see page 5, lines 46-50).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to recover and recycle any unreacted starting materials in the process of Bueschken et al., since this is a well-known procedure for handling unreacted starting materials from an aldol condensation, as shown by Judge et al.  The skilled artisan would have further been motivated to recycle the unreacted starting materials for more efficient conversion of the unreacted starting materials.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROSALYND A KEYS/            Primary Examiner, Art Unit 1699